Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed December 21, 2021. Applicant’s reply to the restriction/election requirement of October 28, 2021 has been entered. Claims 1-7 are pending in the application. 
Priority
Applicant’s claim for the benefit as a division of prior-filed U.S. Patent Application No. 15/703,046, filed September 13, 2017, which claims the benefit of prior-filed U.S. Provisional Patent Application No. 62/393,910, filed September 13, 2016 under 35 U.S.C. 119(e), is acknowledged.
Election/Restrictions
Applicant’s elections of i) “anionic surfactants” as the species of surfactant, ii) “sodium lauryl sulfate” as the species of anionic surfactant, iii) “amidobetaines” as the species of amphoteric surfactant, and iv) “silicones” as the species of conditioning active are all acknowledged. The Examiner has determined that claims 1-7 read on the elected subject matter. 
Applicant traverses the election of species requirement on the grounds that there is not a serious burden as required by MPEP §803 because “the different groups…have not acquired a separate status in the art, notwithstanding possible different classification or subclassification in the art”.
arguendo, that Applicant is actually arguing the proper standard for an election of species requirement, different classification in the art alone is sufficient grounds for acquiring a separate status in the art, and thus is sufficient grounds for supporting the existence of a serious examination burden. 
No claims are being withdrawn from further consideration pursuant to 37 CFR 1.142(b) at this time, as all the claims now presented are drawn to elected subject matter. The election of species requirement is deemed proper, maintained, and is hereby made FINAL.
Claims 1-7 are currently under examination. 
Abstract
The abstract of the disclosure is objected to for the following reasons:
1. The abstract should be a concise summary of the key technical aspects of the invention which are new to the art to which the invention pertains. If the invention is a composition, the abstract should summarize the key requisite ingredients, and if the invention is a method, the abstract should summarize the key requisite active steps. The abstract introduces a method, but does not recite the key requisite active step(s).
2. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art. The abstract refers at least to various purported merits of the invention, and appears to compare the invention with the prior art. 
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to for the following reasons:
1. Claim 1 generally suffers from a poor and awkward formatting. Because the preamble ends with a semicolon, there should be a bulleted set of enumerated requisite constituent elements that follow, then a semicolon followed by wherein clauses. For example, a properly formatted claim would read as e.g. “A composition comprising I, II, III, IV, V, and VI; wherein the composition has property X, and wherein the composition has property Y”, not “A composition comprising I, II, or III; II; and IV; and V, wherein the composition has property X; wherein the composition has property Y; and wherein the composition further comprises VI”.
2. There is an extraneous “and” after “a cationic polymer”.
3. There is an extraneous “and” after “from about 60 to 95 wt% liquid carrier”. 
4. There should be a semicolon rather than a comma between “liquid carrier” and “wherein the percentage”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 first stipulates that the composition contains one or more surfactants that include anionic surfactants, amphoteric surfactants, or zwitterionic surfactants. Hence, claim 1 first specifies that amphoteric surfactants are optional. However, then claim 1 appears to stipulate that the composition necessarily contains 0.5-10 wt% of an amphoteric surfactant selected from those recited. One of ordinary skill in the art cannot definitively ascertain whether the amphoteric surfactant is optional or required, and further, whether the amphoteric surfactant, if at all present, is strictly limited only to those recited. 
Claim 1 recites “a similar personal care composition without glyceride ester crystals”, which renders the claim indefinite for at least the following reasons:
1. The limitation “similar” is arbitrary, relative, and subjective. One of ordinary skill in the art cannot definitively ascertain how similar is “similar”, e.g. is “similar” limited to everything precisely the very same except for the absence of glyceride ester crystals, or is “similar” mean any random composition within the realm of personal care products as opposed to a non-personal care product.
2. The actual claimed composition is directed to a “hair care composition”. One of ordinary skill in the art cannot definitively ascertain in this context the metes and bounds of “similar personal care products”. For example, does this mean “similar” to a hair care composition but not a hair care composition? 
Claim 6 recites the limitation “about 2.5 million g/mol or less”. The “or less” is thus precisely equivalent to “less than about 2.5 million g/mol”, and while “about 2.5 
Claims 2-7 are (also) indefinite for depending from an indefinite claim.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Boutique et al. (U.S. Patent Application Pub. No. 2011/0065624), in view of Mahadeshwar et al. (U.S. Patent Application Pub. No. 2003/0017126).
Applicant Claims
Applicant’s elected subject matter is directed to a composition comprising 0.05-0.25 wt% glyceride ester crystals comprising hydrogenated castor oil; a cationic guar polymer with molecular weight of about or less than 2.5 million g/mol; silicones; 10-20 wt% of one or more surfactants, including 0.5-10 wt% of amidobetaine, and sodium lauryl sulfate (i.e. anionic surfactant); and about 60-95% liquid carrier. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Boutique et al. disclose a liquid laundry detergent composition comprising an “external structuring system” which can in particular be 0.1-0.8 wt% hydrogenated castor oil crystals (i.e. glyceride ester crystals); a “polymer deposition aid” which is preferably a cationic guar polymer with molecular weight of 500,000 to 1.5 million (i.e. about or less than 2.5 million); silicones; and one or more surfactants, which can include 
Since Boutique et al. disclose that their composition is a liquid laundry detergent composition, and that the surfactant is present in the amount of preferably 10-30 wt% (see paragraph 0011), that the cationic (guar) polymer is present in the amount of preferably 0.2-3 wt% (see paragraph 0018), and that the hydrogenated castor oil crystals (i.e. glyceride ester crystals) are present in the amount of 0.1-0.8 wt%, it thus follows that Boutique et al. thus provides that the “liquid carrier” element constitutes about 66.2-89.7 wt% of the personal care composition, which falls squarely within the claimed range of 60-95 wt%. 
Mahadeshwar et al. disclose a liquid cleaning composition, e.g. laundry cleaning composition, comprising 0.01-1 wt% of a deposition aid which can in particular be a cationic guar polymer; water-insoluble particles which are preferably e.g. silicone particles; and one or more surfactants, which can include preferably 8-20 wt% anionic surfactant, particularly sodium lauryl sulfate, and 1-4 wt% amphoteric surfactant, particularly cocamidopropyl betaine (abstract; paragraphs 0007, 0014, 0016, 0058, 0060, 0062, 0075, 0080, 0082-0085, 0105, 0115, 0119-0121, 0134).
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Boutique et al. do not explicitly disclose that the betaine surfactant is an amidobetaine present in the amount of 0.5-10 wt%. This deficiency is cured by the teachings of Mahadeshwar et al. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Boutique et al. and Mahadeshwar et al., outlined supra, to devise Applicant’s presently claimed composition. 
Boutique et al. disclose a liquid laundry detergent composition comprising an external structuring system; a deposition aid; silicone, and one or more surfactants including e.g. sodium lauryl sulfate and a betaine; wherein the composition is easy to pour, and capable of delivering good cleaning, stain-removal, and softness performance (see paragraph 0001). Since Mahadeshwar et al. disclose that the combination of e.g. 16 wt% anionic surfactant (e.g. sodium laureth sulfate) and 2 wt% cocamidobetaine is a suitable combination of surfactants (e.g. see paragraph 0134) for a liquid laundry detergent comprising a deposition aid; silicone, and one or more surfactants; one of ordinary skill in the art would thus be motivated to employ e.g. 2 wt% cocamidobetaine as the betaine surfactant in the Boutique et al. composition, with the reasonable expectation that the resulting composition will be easy to pour, and capable of delivering good cleaning, stain-removal, and softness performance. 
  Therefore, one of ordinary skill in the art, in following the teachings of the cited prior art, would thus arrive at the claimed composition. Since the composition is the same, the properties of the composition must be the same as well, including the property that the percentage of the composition that participates in the coacervate phase at a 9:1 dilution is from about 30% to about 600% higher compared to a so-called et al. composition were in fact diluted as described. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DAVID BROWE/Primary Examiner, Art Unit 1617